COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 KEVIN RAMON GRAY,                                            No. 08-14-00103-CR
                                               §
                            Appellant,                           Appeal from the
                                               §
 v.                                                            372nd District Court
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                            State.                              (TC# 1320429D)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until November 4, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                            '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. J. Warren St. John, the Appellant’s Attorney, prepare

the State’s brief and forward the same to this Court on or before November 4, 2014.

       IT IS SO ORDERED this 8th day of October, 2014.

                                            PER CURIAM